—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 29, 1998, which, inter alia, granted plaintiffs’ cross motion for partial summary judgment to the extent of imposing liability on defendant City pursuant to Labor Law § 240 (1), unanimously affirmed, without costs.
Plaintiff was injured when an 80-pound stone ornament fell from the fifth floor of a building under demolition and struck him at ground level. At the time of the accident, plaintiff, who had been hired to be on the location where the accident occurred, was performing work incident to the demolition. It is conceded that protective devices required by Labor Law § 240 (1) were not employed at the demolition site. We reject defendant’s contention that plaintiff’s injury was the result of routine construction site perils and accordingly outside the scope of Labor Law § 240 (1). The falling of a heavy object from a height of five stories upon a worker employed at a demolition site is precisely the sort of extraordinary elevation-related event that Labor Law § 240 (1) was intended to address (cf., Sutfin v Ithaca Coll., 240 AD2d 989, 990). Plaintiffs established a prima facie case of liability pursuant to Labor Law § 240 (1), and defendant did not in response present evidence sufficient to require a trial of the liability issue (see, Burris v City of Beacon, 257 AD2d 586; Kijak v 330 Madison Ave. Corp., 251 *146AD2d 152). Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.